

CASCADE WIND CORP., INC.
INCENTIVE STOCK OPTION AGREEMENT



     THIS OPTION AGREEMENT (this "Agreement") is made and entered into this 25th
day of March, 2010 (the “Grant Date”), by and between CASCADE WIND CORP., INC.,
a Nevada corporation (the "Company"), and STEVEN SHUM (the "Optionee").
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Cascade Wind Corp., Inc. 2010 Stock Option Plan (the
"Plan").  The Plan, as amended from time to time, and all of its terms, are
hereby incorporated herein by reference.  All capitalized terms used herein not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Plan.


W I T N E S S E T H:


     WHEREAS, the Company has adopted the Plan, which permits the issuance of
stock options for the purchase of shares of the common stock of the Company (the
"Shares"); and


     WHEREAS, the Company desires to afford the Optionee an opportunity to
purchase Shares as hereinafter provided in accordance with the provisions of the
Plan;


     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:


     1. Grant of Option. The Company hereby grants to the Optionee as of the
date hereof the right and option (the "Option") to purchase 200,000 Shares, in
whole or in part (the "Option Stock"), at an exercise price of Eighty-Five
($0.85) cents per Share, on the terms and conditions set forth in this Agreement
and subject to all provisions of the Plan. It is intended that the Option shall
be an Incentive Stock Option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”)


     2. Exercise of Option. This Option shall be fully vested and exercisable as
of the date hereof.


     3. Manner of Exercise. The Option may be exercised in whole or in part any
time within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, in the manner provided set forth in the Plan with
payment to be made under any of the following methods:


(a)  
Cash or check for the amount equal to the aggregate Stock Option exercise price
for the number of Shares being purchased; or

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
By delivery of Shares owned by the Optionee, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the aggregate
purchase price for the Shares with respect to which such Stock Option or portion
is thereby exercised (a “stock for stock exercise”).  For the avoidance of
doubt, the method set forth in this subsection (b) will permit a net exercise or
pyramiding exercise.  The Optionee acknowledges that if he engages in a stock
for stock exercise with Shares which are subject to Section 422(a)(1) of the
Code, the Optionee may incur adverse federal income tax consequences.  The
Optionee assumes the obligation to obtain appropriate independent tax advice
prior to making any stock for stock exercise.

 
     4. Termination of Option. The Option will expire with respect to any then
unexercised portion thereof, at the times set forth in the Plan.


     5. No Right to Continued Employment. The grant of the Option shall not be
construed as giving Optionee the right to be retained in the employ of the
Company, and the Company may dismiss Optionee from employment, free from any
liability or any claim under the Plan.


     6. Adjustment to Option Stock. The number of Shares subject to this Option
and the price per share of such Shares may be adjusted by the Plan Administrator
from time to time pursuant to the Plan.


     7. Limited Transferability. This Option shall not be transferable
by      Optionee except as permitted by the Plan.


     8. Plan Governs. The Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.


     9. Notice of Disposition.  The Optionee shall notify the Company when
making any disposition of the Shares acquired upon exercise of this Option,
whether by sale, gift or otherwise.


     10.  Payment of Taxes. If at the time this Option is exercised the Plan
Administrator determines that under applicable law and regulations the
Company      could be liable for withholding of any federal and state tax with
respect to a disposition of any Shares acquired upon exercise of the Option,
Optionee shall pay to the Company, or make arrangements satisfactory to the Plan
Administrator regarding payment of, any federal, state, or local taxes of any
kind required by law to be withheld with respect to such amount.


     11.  Excessive Shares. In the event that the number of Shares subject to
this Option exceeds any maximum established under the Code for incentive
stock      options that may be granted to the Optionee, this Option shall be
considered a non-qualified option for purposes of the Code to the extent of such
excess.


     12. Amendment. This Option may be amended as provided in the Plan.


     13. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or would
disqualify the Plan under any laws deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Plan Administrator, materially altering the intent of the
Plan, such provision shall be stricken as to such jurisdiction and the remainder
of the Plan shall remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 


     14. Notices. All notices required to be given under this Option shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

     To the Company:    1500 SW First Avenue, Suite 910, Portland, Oregon 97201


     To the Optionee:   The address then maintained with respect to the Optionee
in the Company's records.


     15. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Nevada without
giving effect to conflicts of laws principles.


     16. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the Plan
Administrator. Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes.


     17. Successors in Interest. This Agreement shall insure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Optionee's legal representative and assignees. All
obligations imposed upon the Optionee and all rights granted to the Company
under this Agreement shall be binding upon the Optionee's heirs, executors,
administrator, successors and assignees.




     IN WITNESS WHEREOF, the parties have caused this Incentive Stock Option
Agreement to be duly executed effective as of the day and year first above
written.




CASCADE WIND CORP., INC.




By: /s/ Steven Shum




Optionee:



/s/ Steven Shum
STEVEN SHUM
 
 
3

--------------------------------------------------------------------------------

 